
	
		I
		111th CONGRESS
		2d Session
		H. R. 4588
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Rooney introduced
			 the following bill; which was referred to the
			  Committee on Armed
			 Services, and in addition to the
			  Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that the detention facility at
		  Naval Station, Guantanamo Bay, Cuba remains open indefinitely and to require
		  that individuals detained at the facility be tried only by military commission,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detainee Trials at Gitmo
			 Act.
		2.Detention
			 facility at naval station, guantanamo bay, cuba to remain open and requirement
			 that individuals detained at that facility be tried only by military
			 commission
			(a)Detention
			 facilityThe detention
			 facility at Naval Station, Guantanamo Bay, Cuba shall remain in use
			 indefinitely by the United States as a detention facility.
			(b)Trial by
			 military commissionAny individual who is detained at Naval
			 Station, Guantanamo Bay, Cuba, as of the date of the enactment of this Act, may
			 only be tried by military commission under chapter 47A of title 10, United
			 States Code. Any trial of such an individual by military commission shall be
			 conducted at Naval Station, Guantanamo Bay, Cuba.
			
